
	
		 II
		Calendar No. 303
		111th CONGRESS
		2d Session
		H. R. 1945
		[Report No. 111–153]
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 9, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			March 2, 2010
			Reported by Mr.
			 Bingaman, without amendment
		
		AN ACT
		To require the Secretary of the Interior to
		  conduct a study on the feasibility and suitability of constructing a storage
		  reservoir, outlet works, and a delivery system for the Tule River Indian Tribe
		  of the Tule River Reservation in the State of California to provide a water
		  supply for domestic, municipal, industrial, and agricultural purposes, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Tule River Tribe Water Development
			 Act.
		2.Water supply for
			 Tribe
			(a)DefinitionsIn
			 this section:
				(1)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Commissioner of Reclamation.
				(2)TribeThe
			 term Tribe means the Tule River Indian Tribe of the Tule River
			 Reservation in the State of California.
				(b)Study and report
			 on alternatives
				(1)StudyNot
			 later than 2 years after the date on which funds are made available under
			 paragraph (3), the Secretary shall complete a feasibility study to evaluate
			 alternatives (including alternatives for phase I reservoir storage of a
			 quantity of water of not more than 5,000 acre-feet) for the provision of a
			 domestic, commercial, municipal, industrial, and irrigation water supply for
			 the Tribe.
				(2)ReportOn
			 completion of the study under subsection (a), the Secretary shall submit to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committees on Energy and Natural Resources and Indian Affairs of the Senate a
			 report describing the results of the study.
				(3)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary $3,000,000 to carry out this subsection.
				(c)Conditions for
			 future projects
				(1)In
			 generalNo project
			 constructed relating to the feasibility study under subsection (b) shall
			 provide any water supply for—
					(A)the casino of the
			 Tule River Tribe, as in existence on the date of enactment of this Act;
					(B)any expansion of
			 that casino;
					(C)any other tribal
			 casino; or
					(D)any current or
			 future lodging, dining, entertainment, meeting space, parking, or other similar
			 facility in support of a gaming activity.
					(2)Availability of
			 water suppliesA water supply provided by a project constructed
			 relating to the feasibility study under subsection (b) shall be available to
			 serve—
					(A)the domestic,
			 municipal, and governmental (including firefighting) needs of the Tribe and
			 members of the Tribe; and
					(B)other commercial,
			 agricultural, and industrial needs not related to a gaming activity.
					
	
		March 2, 2010
		Reported without amendment
	
